Order entered December 21, 2015




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01299-CV

                      IN THE INTEREST OF J.C., ET AL, CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-76-08723-V

                                         ORDER
       We DENY appellant’s December 10, 2015 motion/request for stay. See TEX. R. APP. P.

24.1-24.3 (providing the procedures for suspending enforcement of the trial court’s judgment

pending appeal in civil cases).




                                                   /s/   CRAIG STODDART
                                                         JUSTICE